This case was referred to a Master to make findings as to both law and fact. The Master found the law and facts in favor of complainant. No such situation existed in the Chisholm case, supra. There the special master was not empowered to make findings of law or fact but merely to take testimony and transmit it to the court for first-hand consideration. It is discretionary with a chancellor to refer a cause to a Special Master to make findings of law and fact or merely have the Master take the testimony in divorce cases. When a Master is appointed to make findings the finding should not be disregarded except for strong reasons. I do not think the Chisholm case controls this and that the divorce should have been granted on the Master's findings.